EXHIBIT 10.65

Execution

AMENDMENT NO. 1 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND CONSENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND CONSENT,
dated as of January 9, 2014 (this “Amendment No. 1”), entered into by and among
Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association, in its capacity as agent acting for and on behalf of the
parties to the Loan Agreement (as hereinafter defined) as lenders (in such
capacity, “Agent”), the parties to the Loan Agreement as lenders (individually a
“Lender” and collectively, “Lenders”), Perry Ellis Menswear, LLC, a Delaware
limited liability company formerly known as Perry Ellis Menswear, Inc. and
successor by merger to Salant Holding, LLC (“Perry Ellis Menswear”), Supreme
International, LLC, a Delaware limited liability company formerly known as
Supreme International, Inc. and successor by merger to Jantzen, LLC (“Supreme”;
and together with Perry Ellis Menswear and any other Person that at any time
after the date hereof becomes a Borrower in accordance with the terms of the
Loan Agreement (as hereafter defined), each individually “Borrower” and
collectively, “Borrowers”), PEI Licensing, Inc., a Delaware corporation and
successor by merger to Jantzen Apparel, LLC (“PEI Licensing”), Perry Ellis
International, Inc., a Florida corporation (“Parent”), Perry Ellis Real Estate,
LLC, a Delaware limited liability company formerly known as Perry Ellis Real
Estate Corporation (“PE Real Estate”), Perry Ellis Shared Services Corporation,
a Delaware corporation (“PE Shared Services”), Supreme Realty, LLC, a Florida
limited liability company and successor by merger to Supreme Real Estate I, LLC,
Supreme Real Estate II LLC and Winnsboro DC, LLC (“Supreme Realty”), and Tampa
DC, LLC, a Delaware limited liability company (“Tampa DC”; and together, with
PEI Licensing, Parent, PE Real Estate, PE Shared Services, Supreme Realty, and
any other Person that at any time after the date hereof becomes a Guarantor in
accordance with the terms of the Loan Agreement, each individually a “Guarantor”
and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Amended and Restated Loan and Security Agreement,
dated as of December 2, 2011, by and among Agent, Lenders, Borrowers and
Guarantors, (as the same now exists and may hereby and hereafter be amended,
modified, supplemented, extended, renewed, restated, restructured, refinanced or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
make certain amendments to the Loan Agreement, and Agent and Lenders are willing
to agree to such amendments, subject to the terms and conditions set forth in
this Amendment No. 1;

WHEREAS, Borrowers and Guarantors have advised that they have consummated,
effective December 30, 2013, the following mergers among the Loan Parties (each
a “Loan Party Merger”, and collectively, the “Loan Party Mergers”): (a) Jantzen
Apparel, LLC. with and into



--------------------------------------------------------------------------------

PEI Licensing, with PEI Licensing as the surviving corporation, (b) Supreme Real
Estate I, LLC with and into Supreme Realty, with Supreme Realty as the surviving
company, (c) Supreme Real Estate II, LLC with and into Supreme Realty, with
Supreme Realty as the surviving company, (d) Winnsboro DC, LLC with and into
Supreme Realty, with Supreme Realty as the surviving company; (e) Salant Holding
with and into Perry Ellis Menswear, with Perry Ellis Menswear as the surviving
company, and (f) Jantzen, LLC with and into Supreme, with Supreme as the
surviving company, and

WHEREAS, Borrowers and Guarantors have advised that they have consummated,
effective December 30, 2013, the merger of Tampa DC Holdings, LLC, a Delaware
limited liability company and an inactive Subsidiary of Tampa DC (“Tampa
Holdings”), with and into Tampa DC, with Tampa DC as the surviving company (the
“Tampa Holdings Merger”); and

WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors wish
to evidence such amendments and consent;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. Section 1.1 of the Loan Agreement is hereby modified as follows:

(a) Additional Definitions. Each of the following definitions shall be added to
the Loan Agreement:

(i) “Amendment No. 1” shall mean Amendment No. 1 to Loan and Security Agreement,
dated as of January 9, 2014, by and among Agent, Lenders, Borrowers and
Guarantors.

(ii) “Amendment No. 1 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 1 shall have been
satisfied and/or waived.

(iii) “Quarterly Average Unused Line” shall have the meaning set forth in
Section 3.2 herein.

(b) Amendments to Existing Definition of Applicable Margin. The definition of
“Applicable Margin” is hereby amended by deleting it in its entirety and
substituting the following therefor:

““Applicable Margin” means, at any time, as to the Interest Rate for Prime Rate
Loans and the Interest Rate for Eurodollar Rate Loans the applicable percentage
(on a per annum basis) set forth below if the sum of (a) the Quarterly Average
Excess Availability for the immediately preceding fiscal quarter plus (b) the
Excess Cash as of the last day of such immediately preceding fiscal quarter, is
at or within the amounts indicated for such percentage:

 

2



--------------------------------------------------------------------------------

Tier

  

Quarterly Average
Excess Availability plus

Excess Cash

   Applicable
Prime Rate
Margin     Applicable
Eurodollar Rate
Margin  

1

   Greater than or equal to sixty-five (65%) percent of the Maximum Credit     
0.50 %      1.50 % 

2

   Greater than or equal to thirty-five (35%) percent of the Maximum Credit, but
less than sixty-five (65%) percent of the Maximum Credit      0.75 %      1.75
% 

4

   Less than thirty-five (35%) percent of the Maximum Credit      1.00 %     
2.00 %” 

(c) Interpretation. For purposes of this Amendment No. 1, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Letter of Credit Accommodations. Section 2.2 is hereby amended by deleting
clause (e) thereof and substituting the following therefor:

“(e) Except in Agent’s discretion, with the consent of all Lenders, the amount
of all outstanding Letter of Credit Accommodations and all other commitments and
obligations made or incurred by Agent or any Lender in connection therewith
shall not at any time exceed $30,000,000.”

3. Fees. Section 3.2 is hereby amended by deleting clause (a) thereof and
substituting the following therefor:

“(a) Borrowers shall pay to Agent for the ratable benefit of Lenders monthly an
unused line fee at a rate equal to the percentage (on a per annum basis) set
forth below calculated upon the amount (“Quarterly Average Unused Line”) by
which the Maximum Credit as then in effect exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding quarter (or part thereof), while the Loan Agreement is in
effect and for so long thereafter as any Obligations are outstanding. Such fee
shall be payable on the first day of each month in arrears.

 

Tier

  

Quarterly Average
Unused Line

   Unused Line
Fee
Percentage 1    Greater than or equal to 50% of the Maximum Credit    0.25% 2   
Less than 50% of the Maximum Credit    0.375%”

 

3



--------------------------------------------------------------------------------

4. Term. Section 13.1 is hereby amended by deleting the first sentence of clause
(a) thereof and substituting the following therefor:

“This Agreement and the other Financing Agreements shall become effective as of
the Closing Date and shall continue in full force and effect for a term ending
on December 1, 2018 (the “Maturity Date”) and unless sooner terminated pursuant
to the terms hereof.”

5. Tampa Holdings Merger. Agent, on behalf of the Lenders, consents effective as
of December 30, 2013 to the Tampa Holdings Merger.

6. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

(a) this Amendment No. 1 and all other documents, agreements and instruments
executed by any Borrower or Guarantor in connection herewith (together with this
Amendment No. 1, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective stockholders, and
are in full force and effect as of the date hereof, and the agreements and
obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against them in accordance with their terms except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b) neither the Amendment Documents nor any of the Receivables Exchange Program
Documents nor the transactions contemplated thereby are in contravention of any
applicable law, or the terms of any agreement to which any Borrower or Guarantor
is a party or by which any property of any Borrower or Guarantor is bound;

(c) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing; and

(d) Borrowers and Guarantors shall provide to Agent, in respect of the Loan
Party Mergers and the Tampa Holding Merger, an officer’s certificate certifying
as of the effective date of each Loan Party Merger and the Tampa Holding Merger
compliance of such Loan Party Merger with Section 9.7(a) of the Loan Agreement,
and the completion of the Tampa Holding Merger, together with any agreements,
documents or instruments to be delivered in connection therewith.

7. Conditions Precedent. The terms and provisions of this Amendment No. 1 shall
only be effective upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

(a) Agent shall have received executed counterparts of this Amendment No. 1,
duly authorized, executed and delivered by Borrowers and Guarantors and such
Lenders as are required under the Loan Agreement to approve the transactions
contemplated by this Amendment No. 1;

 

4



--------------------------------------------------------------------------------

(b) Agent shall have received executed counterparts of the Amendment No. 1 Fee
Letter, dated as of the Amendment No. 1 Effective Date, by Borrowers in favor of
Agent (the “Amendment No. 1 Fee Letter”), duly authorized, executed and
delivered by Borrowers;

(c) Agent shall have received from Borrowers in immediately available funds, or
Agent shall have charged to any loan account of a Borrower, all of the fees set
forth in the Amendment No. 1 Fee Letter; and

(d) No Default or Event of Default shall exist or have occurred and be
continuing.

8. Effect of this Amendment. This Amendment No. 1 and the other Amendment
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
expressly provided herein, no other consents, changes or modifications to the
Financing Agreements are intended or implied, and in all other respects the
Financing Agreements are hereby specifically ratified, restated and confirmed by
all parties hereto as of the effective date hereof. To the extent that any
provision of the Loan Agreement or any of the other Financing Agreements are
inconsistent with the provisions of this Amendment No. 1, the provisions of this
Amendment No. 1 shall control.

9. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 1.

10. Release of Claims. No Borrower or Guarantor has any actual or potential
claim or cause of action against Agent or any Lender with respect to any matters
relating to the Financing Agreements and related transactions through the date
hereof, and hereby waives and releases any right to assert same.

11. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Florida but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
Florida.

12. Binding Effect. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

13. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic means
shall have the same force and effect as the delivery of an

 

5



--------------------------------------------------------------------------------

original executed counterpart of this Amendment No. 1. Any party delivering an
executed counterpart of this Amendment No. 1 by telefacsimile or other
electronic means shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

BORROWERS   PERRY ELLIS MENSWEAR, LLC By:  

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Authorized Representative SUPREME
INTERNATIONAL, LLC By:  

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Authorized Representative GUARANTORS PEI
LICENSING, INC. By:  

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Authorized Representative PERRY ELLIS
INTERNATIONAL, INC. By:  

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Chairman of the Board and CEO PERRY ELLIS
REAL ESTATE, LLC By:  

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Authorized Representative

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PERRY ELLIS SHARED SERVICES CORPORATION By:  

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Authorized Representative SUPREME REALTY,
LLC By:  

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Authorized Representative TAMPA DC, LLC By:
 

/s/ George Feldenkreis

Name:   George Feldenkreis Title:   Authorized Representative

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:  

/s/ Thomas A. Martin

Name:   Thomas A. Martin Title:   Vice President LENDER
WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas A. Martin

Name:   Thomas A. Martin Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDER BANK OF AMERICA, N.A. By:  

/s/ Bob Walker

Name:   Bob Walker Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDER HSBC BANK USA, N.A. By:  

/s/ Rafael De Paoli

Name:   Rafael De Paoli Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDER DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Kirk L. Tashjian

Name:   Kirk L. Tashjian Title:   Vice President

 

Amendment No. 1 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Lender

   Commitment      Commitment Percentage  

Wells Fargo Bank, N.A.

   $ 63,750,000         51 % 

Bank of America, N.A.

   $ 30,000,000         24 % 

HSBC Bank USA, N.A.

   $ 21,250,000         17 % 

Deutsche Bank AG New York Branch

   $ 10,000,000         8 %    

 

 

    

 

 

 

TOTAL:

   $ 125,000,000         100 %    

 

 

    

 

 

 